This case is controlled by the rulings made in Corley v.  Crompton-Highland Mills Inc., ante.
                       No. 15594. OCTOBER 8, 1946.
The error here assigned is in holding the plaintiffs in error in contempt of court; the citation for contempt being based on the same restraining order and temporary injunction as is set forth in Corley v. Crompton-Highland Mills Inc., ante, 333. After the hearing on the contempt proceedings, and the judgment rendered therein on May 17, 1946, as set forth in the Corley
case, another attachment for contempt against various persons was filed on May 27, a rule nisi issued, and a hearing had and judgment thereon rendered May 31. The bill of exceptions was presented to the trial judge June 19.
At the hearing the court discharged many of those cited, but *Page 339 
held the eleven, who are now plaintiffs in error, in contempt of court and sentenced each to pay a fine of $200 and serve 20 days in jail.
They make the same assignment of error as is made in theCorley case.
This case is controlled by the rulings made in Corley v.Crompton-Highland Mills Inc., ante.
As to George Chappell, Walter Cavender, Howard Chasteen, Linwood McGuffey, and Nathan Parker, none was a party to the original petition for injunction; nor does the record show that any of them had actual knowledge of the restraining order. Accordingly, it was error to hold them in contempt.
As to James Dunn, J. W. Short, and Wilbur Smith, though not parties to the original petition for injunction, each, in his testimony before the court, admitted knowledge of the contents of the restraining order; and there was sufficient evidence to authorize the judge to find that each had violated its terms; and therefore the court did not err in holding them in contempt.
W. F. Barker, Hozy Corley, and Hiram Giddens were each made defendants in the original petition for injunction, had been served with a copy of the petition and restraining order, and the evidence as to each was sufficient for the judge to find that each had violated the terms of the restraining order; and therefore it was not error to hold them in contempt.
Accordingly, the judgment is affirmed as to James Dunn, J. W. Short, Wilbur Smith, W. F. Barker, Hozy Corley, and Hiram Giddens; and reversed as to George Chappell, Walter Cavender, Howard Chasteen, Linwood McGuffey, and Nathan Parker.
Judgment affirmed in part, and reversed in part. All theJustices concur.